DETAILED ACTION
Claims 1-5, 7-8 and 10-20 are pending; and claims 1-5, 7-8 and 10-16 are under review.
Claims 17-20 withdrawn.
Claims 6 and 9 are cancelled.
Claims 1-2, 5, 7, 11 and 13-14 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see page 5 to 8, filed on 2/16/2021, with respect to 112(a) rejection on claims 1-16 has been fully considered and is persuasive.  The 112(a) rejection is withdrawn.

Applicant’s argument, see page 8 to 9, filed on 2/16/2021, with respect to 112(b) rejection regarding “surface region” on claims 1-10 and 14 has been fully considered and is persuasive.  The 112(b) rejection regarding “surface region” on claims 1-10 and 14 has been withdrawn.

Applicant’s argument, see page 9, filed on 2/16/2021, with respect to 112(b) rejection regarding “alignment direction” on claim 2 has been fully considered and is persuasive.  The 112(b) rejection regarding “alignment direction” on claim 2 has been withdrawn.

Applicant’s argument, see page 9-10, filed on 2/16/2021, with respect to 103 rejection over Suzuki et al has been fully considered and is persuasive.  However, the amendments necessitate new ground of rejection set forth in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "MM2Fe14B" in claims 1 and 14 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what M2 stands for, and what difference is between M and M2.  If the “2” stands for atomic ratio, as “14” 2Fe14B" should be “M3Fe14B”.  For the purpose of further examination, "MM2" will be treated as two different metal elements.
Claims 2-5, 7-8, and 10 are rejected likewise as depending on claim 1.  Claims 12-16 are rejected likewise as depending on claim 11.

The term "low melting point" in claims 1, 8, 11 and 14-16 is a relative term which renders the claim indefinite.  The term "low melting point" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what melting point is considered low.  For the purpose of further examination, an alloy between any of the RE elements, or combinations thereof, and other metallic elements, such as, but not limited to, Fe, Co, Cu, Al, Zn, Ga, or combinations thereof, are considered to have low melting point [spec. 0022].
Claims 4-5, 7, and 10 are rejected likewise as depending on claim 1.  Claims 12-13 are rejected likewise as depending on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura et al (US 20120299675 A1).
Regarding claim 1, Honkura teaches a method for producing an anisotropic rare earth magnet comprising a forming step of obtaining a formed body by press-forming a mixed raw material of a magnet raw material capable of generating R2TM14B1-type crystals of a tetragonal compound of a rare earth element (R), boron (B), and a transition element (TM), and a diffusion raw material to serve as a supply source of at least a rare earth element (R') and Cu; and a diffusing step of diffusing at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body. The diffusion raw material has a low melting point and high wettability (abstract).
Honkura teaches the magnet raw material can comprise anisotropic rare earth magnet powder (0040).  The anisotropic rare earth magnet powder comprise agglomerates of fine R2TM14B1-type crystals having an average crystal grain diameter of 0.01 to 1 µm (0056), overlapping the claimed mischmetal-Fe-B particles having an average MM2F14B grain size below 500 nm (0.5 µm).
Honkura teaches that “Specifically speaking, R or R' is at least one of yttrium (Y), lanthanoid, and actinoid and typical examples of R or R' include lanthanum (La), cerium (Ce), samarium (Sm), gadolinium (Gd), erbium (Er), thulium (Tm), and lutetium (Lu), in addition to Nd, Pr, Dy, Tb, Ho, and Y” (0025).  Thus, R overlaps the claimed mischmetal including Ce, La, or both, and one or more of Nd, Pr, Dr, and Tb.  Honkura teaches that the TM is more preferably Fe (0022).  Thus, the R2TM14B1-type crystals overlaps the claimed MM2Fe14B.
Honkura teaches the diffusion raw material of at least a rare earth element (R') and Cu has low melting point, and diffuses onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material (0041), meeting the claimed LMP.
Honkura teaches that “The amount of the diffusion raw material is preferably 0.1 to 10% by mass or 1 to 6% by mass when the entire mixed raw material is taken as 100% by mass” (0036), overlapping the claimed 5% to 30% by weight.
Honkura teaches the process of making the magnet comprising a forming step, pressing the mixture at hot temperature into a dense formed body (0039), corresponding to the claimed hot-pressing.  Since the magnetic raw material and the diffusion raw material are “uniformly mixed” (0031), the claimed limitation of “with certain grains having a surface region contacting LMP alloy particles and the compact defining grain boundaries between adjacent grains” is expected to be present in Honkura’s dense formed body.
Honkura teaches the process comprising a diffusion step, “a step of diffusing the diffusion raw material comprising at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material. First of all, the diffusion raw material generally has a low melting point and good wettability with respect to the R2TM14B1-type crystals, although depending on its total composition. Next, although diffusion is classified into surface diffusion, grain boundary diffusion and volume diffusion, the diffusion mentioned herein is mainly surface diffusion or grain boundary diffusion. Therefore, it is preferable that the diffusing step is a step of heating the formed body to a temperature at which the diffusion raw material is melted and performs surface diffusion and grain boundary diffusion” (0041).
Honkura also teaches an anisotropic orientation step: “the anisotropic orientation step is a step of subjecting the formed body to processing for aligning easy magnetization axes (c-axes) of the R2TM14B1-type crystals in a certain direction. In this case, the c-axes of the R2TM14B1-type crystals are oriented in the same direction as a processing stress application direction” (0045). “The processing in the anisotropic orientation step is powerful, so hot working is preferred. With hot working, crystal orientation of the R2TM14B1-type crystals can be easily aligned. Hot working includes hot extrusion, hot drawing, hot forging, hot rolling, etc.” (0046).
 The examiner submits that the above diffusion step and anisotropic orientation step correspond to the claimed hot-deforming, because above recitation specifically teaches that the low melting point material is diffused into the crystal grain boundaries of the R2TM14B1-type crystals, meeting the claimed “diffuse the LMP alloy particles into the grain boundaries”.  And the anisotropic orientation step involves hot stress application that would lead deformation.
Honkura does not expressively teach the claimed effect of thickening the grain boundaries and modify a composition of the surface region.  However, this claimed effect would have been expected to be present as will be explained below.
The instant specification teaches “During both hot-pressing and hot-deformation, the low melting point alloy particles modify the microstructure of the permanent magnet by thickening grain boundaries, changing the composition of the grain boundaries, and/or modifying a surface region composition of the MM2Fe14B grains, and thus improve the coercivity of the magnet” (spec. 0019).  Thus, the claimed effect of thicken the grain boundaries and modify a composition of the surface region is achieved by hot-pressing and hot-deformation.  The instant specification teaches hot-pressing is at temperatures from 600-950 °C (spec.0024), and “the temperature range for hot deformation is also dependent on the ratio and melting point of the LMP alloys, as similar to hot-pressing. For high ratio LMP mixtures, the hot-deformation temperature can be lower than for low LMP content mixtures. For example, with no LMP added, the hot-deformation temperature may be from, in certain embodiments 800 to 1000 °C. In another example, with 10 wt % of LMP, the hot-deformation temperature may be, in certain embodiments 700 to 900 °C” (spec.0025).
Honkura teaches a forming step corresponding to the claimed hot-pressing as state above.  Honkura teaches that “the forming step can comprise a preforming step of obtaining a preform by pressing the mixed raw material at cold or warm temperature, and a densifying step of obtaining a dense formed body by pressing the preform at hot temperature. It is preferable in consideration of die life to form a preform under a low pressure at cold or warm temperature and then reform the preform at hot temperature into a dense formed body. It should be noted that the hot temperature means a temperature range above recrystallization temperature of R2TM14B1-type crystals, the cold temperature means a temperature range around or below room temperature, and the warm temperature means a temperature range between these ranges” (0039).  Honkura’s examples have hot temperatures ranging from 700 °C to 840 °C (0075, 0082), depending on the specific composition of the R2TM14B1-type crystals.  However, the recited “above recrystallization temperature of R2TM14B1-type crystals” overlaps the 600-950 °C in the instant specification.
Honkura teaches an anisotropic orientation step corresponding to the claimed hot-forming step as state above.  Honkura’s “hot extrusion, hot drawing, hot forging, hot rolling, etc.” (0046) overlap the hot-deformation temperature in the instant specification.
Since Honkura teaches substantially similar hot-pressing and hot deforming as stated above, the claimed effect of thicken the grain boundaries and modify a composition of the surface region is prima facie obvious absent concrete evidence to the contrary.

Regarding claim 3, Honkura teaches hot pressing the mixture at hot temperature; and “hot temperature means a temperature range above recrystallization temperature of R2TM14B1-type crystals” (0039).  Overlap between this broad teaching and claimed range of 600-950 °C is prima facie obvious. See MPEP 2144.05 (I).

Regarding claim 4, Honkura teaches anisotropic rare earth magnet powder obtained by “HDDR (hydrogenation-decomposition (or disproportionation)-desorption-recombination) or d-HDDR (dynamic-hydrogenation-decomposition (or disproportionation)-desorption-recombination)” (0047).

Regarding claim 5, Honkura teaches that “When the magnet raw material comprises an anisotropic rare earth magnet powder, it is suitable that the forming step or the preforming step is a magnetic field forming step carried out in an oriented magnetic field. This can provide an anisotropic rare earth magnet in which easy magnetization axes (c-axes) of the R2TM14B1-type crystals are oriented in a certain direction” (0040).  The examiner submits that the above recitation teaches the claimed “aligning the mischmetal-Fe-B particles”.

Regarding claim 7, Honkura teaches that the R2TM14B1-type crystals contain Co and small amounts of reforming elements such as Nb, Zr, Ti, V, Cr, Mn, Ni, and Mo (0022), overlapping the claimed Co, Cu, Al, Ga, Zn, Si, Nb, Zr or mixtures thereof.

Regarding claim 8, Honkura teaches that the low melting point diffusion raw material comprising R’ and Cu, where R’ is rare earth element (0017), and further containing Al, Co, Ni, Si, Mn, Cr, Mo, Ti, V, Ga, Zr, Ge, Fe (0042), overlapping the claimed at least one rare earth element, and Cu, Al, Ga, Zn, Fe, Co, or mixtures thereof.  Honkura does not expressly teach a melting point as claimed.  However, the examiner recognizes melting point to be dependent on material composition as recognized by one of ordinary skill.  Since Honkura teaches a similar diffusion material composition of rare earth and Cu, Al, Ga, Fe, Co, similar melting point would have been expected absent concrete evidence to the contrary.  See MPEP 2112.

Regarding claim 10, Honkura teaches an orientation step “subjecting the formed body to processing for aligning easy magnetization axes (c-axes) of the R2TM14B1-type crystals in a certain direction. In this case, the c-axes of the R2TM14B1-type crystals are oriented in the same direction as a processing stress application direction” (0045), corresponding to the claimed aligning.  Honkura further teaches that “The processing in the anisotropic orientation step is powerful, so hot working is preferred. With hot working, crystal orientation of the R2TM14B1-type crystals can be easily aligned.  Hot working includes hot extrusion, hot drawing, hot forging, hot rolling, etc.” (0046).  Thus, the orientation step is part of the claimed hot-deforming.

Regarding claim 11, Honkura teaches a method for producing an anisotropic rare earth magnet comprising a forming step of obtaining a formed body by press-forming a mixed raw material of a magnet raw material capable of generating R2TM14B1-type crystals of a tetragonal compound of a rare earth element (R), boron (B), and a transition element (TM), and a diffusion raw material to serve as a supply source of at least a rare earth element (R') and Cu; and a diffusing step of diffusing at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body. The diffusion raw material has a low melting point and high wettability (abstract).
Honkura teaches that “Specifically speaking, R or R' is at least one of yttrium (Y), lanthanoid, and actinoid and typical examples of R or R' include lanthanum (La), cerium (Ce), samarium (Sm), gadolinium (Gd), erbium (Er), thulium (Tm), and lutetium (Lu), in addition to Nd, Pr, Dy, Tb, Ho, and Y” (0025).  Thus, R overlaps the claimed mischmetal including Ce, La, or both, and one or more of Tb, Dy, Nd, Pr.
Honkura teaches that the TM is more preferably Fe (0022).  Thus, the R2TM14B1-type crystals overlaps the claimed MM2Fe14B.
Honkura teaches that the R2TM14B1-type crystals having an average crystal grain diameter of 0.01 to 1 µm (0056), overlapping the claimed 500 nm (0.5 µm).  Honkura teaches making the rare earth magnet powder by “HDDR (hydrogenation-decomposition (or disproportionation)-desorption-recombination) or d-HDDR (dynamic-hydrogenation-decomposition (or disproportionation)-desorption-recombination)” (0047).
Honkura teaches the diffusion raw material of at least a rare earth element (R') and Cu has low melting point, and diffuses onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material (0041), meeting the claimed LMP.
Honkura teaches the process of making the magnet comprising a forming step, pressing the mixture at hot temperature into a dense formed body (0039). “When the magnet raw material comprises an anisotropic rare earth magnet powder, it is suitable that the forming step or the preforming step is a magnetic field forming step carried out in an oriented magnetic field. This can provide an anisotropic rare earth magnet in which easy magnetization axes (c-axes) of the R2TM14B1-type crystals are oriented in a certain direction” (0040).  The examiner submits that the above recitation corresponds to the claimed “aligning and pressing the mixture into a compact”.   Honkura teaches a diffusion step after the forming step.  “The diffusing step is a step of diffusing the diffusion raw material comprising at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material. First of all, the diffusion raw material generally has a low melting point and good wettability with respect to the R2TM14B1-type crystals, although depending on its total composition. Next, although diffusion is classified into surface diffusion, grain boundary diffusion and volume diffusion, the diffusion mentioned herein is mainly surface diffusion or grain boundary diffusion. Therefore, it is preferable that the diffusing step is a step of heating the formed body to a temperature at which the diffusion raw material is melted and performs surface diffusion and grain boundary diffusion” (0041). Thus, the grain boundaries exist after the forming step, meeting the claimed “defining grain boundaries between MM2Fe14B grains”.
The examiner submits that the above recited forming step and diffusion step with anisotropic orientation to correspond to the claimed hot-pressing and hot-deforming, because above recitation specifically teaches that the low melting point material is diffused into the crystal grain boundaries of the R2TM14B1-type crystals, meeting the claimed “diffuse the LMP alloy particles”.
Honkura does not expressively teach the claimed effect of thickening the grain boundaries.  However, this claimed effect would have been expected to be present as explained in claim 1 rejection.

Regarding claim 12, Honkura teaches hot pressing the mixture at hot temperature; and “hot temperature means a temperature range above recrystallization temperature of R2TM14B1-type crystals” (0039).  Overlap between this broad teaching and claimed range of 600-950 °C is prima facie obvious. See MPEP 2144.05 (I). 

Regarding claim 13, Honkura teaches that the R2TM14B1-type crystals contain Co and small amounts of reforming elements such as Nb, Zr, Ti, V, Cr, Mn, Ni, and Mo (0022), overlapping the claimed Co, Cu, Al, Ga, Zn, Si, Nb, Zr or mixtures thereof.

Regarding claim 14, Honkura teaches the process comprising a diffusion step, “a step of diffusing the diffusion raw material comprising at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material” (0041).
Honkura does not expressively teach the claimed effect of modifying a composition of the surface region.  However, this claimed effect would have been expected to be present as explained in claim 1 rejection.

Regarding claim 15, Honkura teaches that the low melting point diffusion raw material comprising R’ and Cu, where R’ is rare earth element (0017), and further containing Al, Co, Ni, Si, Mn, Cr, Mo, Ti, V, Ga, Zr, Ge, Fe (0042), overlapping the claimed at least one rare earth element, and Cu, Al, Ga, Zn, Fe, Co, or mixtures thereof.

Regarding claim 16, Honkura does not expressly teach a melting point as claimed.  However, the examiner recognizes melting point to be dependent on material composition as recognized by one of ordinary skill.  Since Honkura teaches a similar diffusion material composition of rare earth and Cu, Al, Ga, Fe, Co, similar melting point would have been expected absent concrete evidence to the contrary.  See MPEP 2112.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honkura et al (US 20120299675 A1) as applied to claim 1 above, and further in view of Ogawa et al (US 20010041146 A1).
Honkura teaches a method for producing an anisotropic rare earth magnet as stated in claim 1.
Regarding claims 2, Honkura does not teach aligning the mixture and mischmetal-Fe-B particles in a magnetic field having an alignment direction and hot-pressing is conducted in a direction perpendicular to the alignment direction.
However, Ogawa teaches a method of making magnet using an apparatus including a die, a first punch, and a second punch for compacting magnet powder (abstract).  Ogawa teaches that “it is known that better magnet properties are obtained when the magnetic field for alignment is applied in the direction perpendicular to the pressing direction” (0112).  Thus, in order to obtain “better magnet properties” as expressly disclosed by Ogawa, it would have been obvious for one of ordinary skilled in the art to apply Ogawa’s teaching of aligning the powder mixture perpendicular to hot-pressing direction to Honkura’s method.

Conclusion
Claims 1-5, 7-8 and 10-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        /NICHOLAS A WANG/Examiner, Art Unit 1734